Reasons for Allowance
Claim 1 includes allowable subject matter because prior art could not be found to disclose a grain dryer comprising a heated drying section comprising a pair of heating columns; a cooling section beneath and in communication with heated drying section, a heater between the lower plenum and the upper plenum; at least one fan that takes a suction from the ductwork to draw a vacuum in the upper plenum and the lower plenums plenum compared to ambient pressure with all of the limitations of independent claim 1. Examiner agrees with applicant’s argument that Heilskov does disclose a pressure in the upper plenum that is greater than ambient pressure downstream of the fan. Similar art can be found in Johnson (US 4,337,584) which illustrates a fan downstream of the cooling and heating columns, similar to applicant, creating a negative pressure on both columns. However, a second fan upstream of the lower plenum increases the pressure in that plenum above ambient. Claims 2-5 are allowed as depending from allowed independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762